internal_revenue_service number release date index number ------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ ------------------------ ------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc corp b03 plr-149032-12 date date legend gg hh dear --------------- ------------------ ------------ this letter responds to your representative’s letter dated date requesting that we supplement the private letter rulings dated date plr-149071-11 the original ruling and date plr-137492-12 and plr-120264-12 collectively with the original ruling the rulings the original letter was supplemented with letters dated february and date the material information submitted for consideration is summarized below capitalized or underlined terms not defined in this letter have the meanings assigned to them in the rulings the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by the appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-149032-12 supplemental facts certain proposed transactions described in the original ruling have been executed by the taxpayer in modified form following is a description of the modifications modification of contribution and contribution before distribution controlled pursuant to an umbrella agreement also covering contribution declared a share premium redemption to distributing the business b cash distribution a portion of which was settled in cash immediately before distribution and the remainder of which was settled in cash immediately after distribution before distribution controlled pursuant to an umbrella agreement also covering contribution distributed cash to distributing the business a cash distribution the rulings related to contribution and contribution are modified to reflect these changes repurchase and contribution of controlled shares before distribution i controlled purchased approximately gg controlled shares from distributing using cash provided by distributing and ii distributing contributed approximately hh shares of controlled to a wholly owned subsidiary of controlled which subsidiary was a disregarded_entity in exchange for no consideration supplemental rulings contribution ruling in the original ruling is modified as follows as modified the rulings related to contribution remain in full force and effect no gain_or_loss will be recognized by distributing on contribution except for gain recognized as a result of cash received by distributing in connection with the business b cash distribution from controlled that is retained by distributing in pursuance of the plan_of_reorganization sec_357 sec_361 and sec_361 contribution ruling in the original ruling is modified as follows as modified the rulings related to contribution remain in full force and effect plr-149032-12 no gain_or_loss will be recognized by distributing on contribution except for gain recognized as a result of money received by distributing in connection with the business a cash distribution from controlled that is retained by distributing in pursuance of the plan_of_reorganization sec_357 sec_361 and sec_361 miscellaneous the supplemental facts submitted shall have no adverse impact on any of the rulings which as modified shall remain in full force and effect caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether any of distribution sec_1 through or any of the transactions described in this letter i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 further no opinion is expressed as to the reporting requirements of u s persons exchanging target stock under sec_6038b and the regulations thereunder procedural statements this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-149032-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
